Deen, Chief Judge.
William Haynes appeals from his conviction of the offense of theft by receiving stolen property and asserts the general grounds. His sole argument challenges the sufficiency of evidence needed to corroborate the testimony of appellant’s co-indictee. Held:
Code Ann. § 38-121 provides that no conviction shall be had upon the uncorroborated testimony of an accomplice. It is not, however, essential that the testimony of the accomplice be corroborated in every material detail as slight evidence of corroboration connecting a defendant with the crime is sufficient to support a conviction and the sufficiency of the corroboration of accomplice testimony is solely for the jury to determine. Felix v. State, 143 Ga. App. 376 (238 SE2d 734) (1977). If there is some corroborating testimony, an appellate court will uphold the jury verdict. Pitts v. State, 128 Ga. App. 434 (197 SE2d 495) (1973). In the present *180case, the police officer’s identification of appellant is sufficient corroboration of the co-indictee’s testimony.
Submitted February 12, 1979 —
Decided February 28, 1979.
Clayton Jones, Jr., for appellant.
William S. Lee, District Attorney, Loring A. Gray, Jr., Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray and Shulman, JJ., concur.